Citation Nr: 0118436	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-02 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Basic eligibility for non-service-connected death pension 
benefits.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had recognized active service from July 1946 to 
March 1949 with the Philippine Scouts.  The veteran died on 
March [redacted], 1993.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, dated in August 1999.  That decision denied the 
veteran's claims of entitlement to non-service-connected 
death pension benefits and entitlement to accrued benefits.  
The denials were duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The RO notes that the appellant failed to report for her 
requested hearing before a traveling member of the Board.


FINDINGS OF FACT

1.  The veteran had active service as a Philippine Scout from 
July 1946 to March 1949.

2.  The veteran had no pending claims for VA benefits at the 
time of his death in March 1993.

3.  The appellant did not file a claim for accrued benefits 
within one year from the date of the veteran's death.



CONCLUSIONS OF LAW

1.  The requirements of basic eligibility for entitlement to 
death pension benefits have not been met. 38 U.S.C.A. §§ 101, 
107, 1521 (West 1991); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 3.203 
(2000). 

2.  The appellant's claim for entitlement to accrued benefits 
is without legal merit. 38 U.S.C.A. § 5121 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.1000 (2000)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Non-Service-Connected Death Pension

The appellant contends that her husband served in the 
Philippine Scouts during World War II and as such she is 
eligible for nonservice-connected death pension benefits.

The evidence shows that the veteran was a Philippine Scout 
from July 1946 through March 1949.

The governing provisions of 38 U.S.C.A. § 1521(a) (West 1991) 
provide, in pertinent part, that the VA shall pay a pension 
to each veteran of a period of war, who is permanently and 
totally disabled, including from a non-service-connected 
disability.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2) (2000). "Active military, 
naval, and air service" includes active duty; "active 
duty" means full-time duty in the Armed Forces. 38 C.F.R. 
§ 3.6(a) and (b) (2000). "Armed Forces" means the United 
States Army, Navy, Marine Corps, Air Force and Coast Guard, 
including their Reserve components. 38 C.F.R. § 3.1(a) 
(2000).

Service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla in the recognized guerrilla service 
is considered active U.S. military service for certain VA 
purposes. See 38 U.S.C.A. § 107 (West 1991); 38 C.F.R. 
§§ 3.8, 3.9 (2000).  However, by statute, certain Philippine 
service is deemed not to be "active military service" for 
the purpose of conferring non service-connected pension 
benefits as a result of such service. Specifically, service 
in the Philippine Scouts under section 14 of the Armed Forces 
Voluntary Recruitment Act of 1945 shall not be deemed to have 
been active military, naval, or air service for the purposes 
of entitlement to non service-connected pension benefits. 
38 U.S.C.A. § 107(b) (West 1991); 38 C.F.R. § 3.8(b) (2000). 
This law has been held not to violate the United States 
Constitution. See Quiban v. Veterans Administration, 928 F.2d 
1154, 1158 (D.C. Cir. 1991); see also Dacoron v. Brown, 
4 Vet. App. 115, 120 (1993).

The Court has also pointed out that "[c]ertain service in 
the organized forces of the Government of the Commonwealth of 
the Philippines or in the Philippine Scouts is deemed by 
operation of law not to be qualifying active service. See 
38 U.S.C.A. § 107(b) (West 1991); Dela Pena v. Derwinski, 
2 Vet. App. 80 (1992).  Pursuant to 38 U.S.C.A. § 501 (a)(1), 
the Secretary has established by regulation requirements for 
verifying recognized service in the United States Armed 
Forces for purposes of eligibility to VA benefits. See 
38 C.F.R. § 3.203; Sarmiento v. Brown, 7 Vet. App. 80 (1994).

The Court has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).

The evidence of record indicates that the veteran was 
enlisted in the Philippine Scouts from July 1946 to March 
1949.  There is no documentation of qualifying military 
service in this case.  Inasmuch as the service department's 
verification of the appellant's service is binding on the VA, 
the Board concludes that the appellant's late spouse was not 
deemed to be a "veteran" for purposes of entitlement to VA 
pension benefits.  In Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), the Court held that in a case where the law is 
dispositive of the claim, it should be denied because of lack 
of legal entitlement.

Accrued Benefits

Accrued benefits are "periodic monetary benefits ... to which 
an individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death ... and due and unpaid for a period not to exceed two 
years [which] ... upon the death of such individual be paid as 
follows.... [u]pon the death of the veteran, to ....[t]he 
veteran's spouse ....38 U.S.C.A. § 5121(a)(2)(A) (West 1991 & 
Supp. 2000); see 38 C.F.R. § 3.1000(a)(1)(i).

A claim for accrued benefits is derivative of a claim made by 
the veteran during his life.  Zevalkink v. Brown, 102 F.3d 
1236, 1242 (Fed. Cir. 1996) (noting that an accrued benefits 
claim is derivative of the veteran's claim).  Accrued 
benefits, in contrast to "death benefits" such as 
dependency and indemnity compensation (DIC), death 
compensation, and death pension, "are sums owing to the 
veteran for prior periods, but unpaid at the time of death."  
Zevalkink, 102 F.3d at 1242 (holding that accrued benefits 
are amounts "due and unpaid" prior to the veteran's death 
and are not in the nature of death benefits of the type 
referred to in 38 U.S.C.A § 5310).  Under 38 U.S.C.A. 
§ 5121(c), the only requirement imposed regarding a claim for 
accrued benefits is that the application "must be filed 
within one year after the date of death." 38 U.S.C.A. 
§ 5121(c) (West 1991).

Review of the veteran's claims folder indicates that the 
veteran had not established service-connection for any 
disabilities during his lifetime.  There is no indication 
that the veteran had a claim pending with VA at the time of 
his death in March 1993.  Additionally, the appellant's claim 
was filed more than one year following the veteran's death.

The appellant's claim for accrued benefits is denied because 
of lack of legal entitlement.


ORDER

The appeal for basic eligibility for non-service-connected 
death pension benefits is denied.

The appeal for accrued benefits is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

